Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A method, comprising presenting, by a virtual reality system, video content in a center window of a virtual reality display of a head-mounted device according to a first point of reference of a plurality of points of reference associated with live channel playback, generating, by the virtual reality system, a plurality of head-mounted display movement signals based on detection of at least one of movement of the head-mounted device or movement of an eyeball of a user, presenting, by the virtual reality system, data tiles left, right, above or below the center window of the virtual reality display of the head-mounted device by shifting the center window in a direction within the virtual reality display in response to detection of a first head-mounted display movement signal of the plurality of head-mounted display movement signals, selecting, by the virtual reality system, a second point of reference of the plurality of points of reference for the live channel playback in response to detection of a second head- mounted display movement signal of the plurality of head-mounted display movement signals, and presenting, by the virtual reality system, the video content in the center window of the virtual reality display according to the selecting of the second point of reference of the plurality of points of reference for the live channel playback, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
03/25/2022